774 F.2d 1161
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Barwin, Plaintiff-Appellant,v.Leo LaFlamme, Defendant-Appellee.
No. 85-1109
United States Court of Appeals, Sixth Circuit.
9/27/85

E.D.Mich. 772 F.2d 905
VACATED AND REMANDED
ORDER
BEFORE:  MERRITT, MARTIN and CONTIE, Circuit Judges.


1
On August 26, 1985, we entered an order dismissing plaintiff's appeal pursuant to Rule 9(d)(1), Rules of the Sixth Circuit, on the ground that the order appealed from was not final.  For the reasons that follow, we vacate our order of August 26, 1985, and remand the case to the district court for proceedings consistent with this opinion.


2
The record reveals that on April 12, 1984, the district court dismissed the case without prejudice due to plaintiff's failure to appear for a scheduling conference.  On April 23, plaintiff moved for reinstatement.  The district court docket sheet indicates that a hearing on the motion to reinstate was held on June 7, and that the motion was granted that same day.  On December 7, plaintiff moved the district court to enter an order of reinstatement, claiming that 'his office inadvertently neglected to present orders for entry.'  On January 7, 1985, the district court denied plaintiff's motion.


3
Subsequent to our order of August 26, Judge Gilmore indicated, by letter to the court, that, although he had orally ordered the case reinstated, his order of dismissal of April 12 was final in light of plaintiff's failure to present a timely order of reinstatement.


4
This case admittedly has had a 'very checkered career,' and we perceive that the most prudent course is to remand the case to the district court to clarify the docket entries in this case and the effect of its April order of dismissal and its subsequent granting and denial of reinstatement.


5
Accordingly, it is hereby ordered that our order of August 26, 1985 dismissing this appeal be VACATED, and the case REMANDED to the district court for proceedings consistent with this opinion.